

116 HRES 832 IH: Raising a question of the privileges of the House.
U.S. House of Representatives
2020-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 832IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2020Ms. Granger (for herself, Mr. Scalise, Mr. Ferguson, Mr. Calvert, Mr. Meadows, Mr. Gohmert, Mr. Gosar, Mr. Hice of Georgia, Mr. Brooks of Alabama, Mr. Flores, Mrs. Wagner, Mr. Weber of Texas, Mr. Olson, Mrs. Walorski, Mr. Carter of Texas, Ms. Cheney, Mr. Collins of Georgia, Mr. Gaetz, Mr. Abraham, Mr. Austin Scott of Georgia, Mr. Newhouse, Mr. Palmer, Mr. Wenstrup, Mr. Brady, and Mr. Griffith) submitted the following resolution; which was referred to the Committee on EthicsRESOLUTIONRaising a question of the privileges of the House.
	
 Whereas, on December 20, 2019, Speaker Pelosi extended an invitation for President Trump to address a joint session of Congress on February 4, 2020;
 Whereas, on February 4, 2020, President Trump delivered his State of the Union address, in which he honored the sacrifice of the following American heroes and their families:General Charles McGee, one of the last surviving Tuskegee Airmen, who served in World War II, the
			 Korean War, and the Vietnam War;Kayla Mueller, a humanitarian aid worker who was caring for suffering civilians in Syria when she
			 was kidnapped, tortured and enslaved by ISIS for over 500 days before
			 being murdered by ISIS leader Abu Bakr al-Baghdadi;Army Staff Sergeant Christopher Hake, who was killed while serving his second tour of duty in Iraq
			 by a roadside bomb supplied by Iranian terrorist leader Qasem Soleimani;
			 andSergeant First Class Townsend Williams, who is currently serving his fourth deployment in the
			 Middle East and his wife Amy, who works full time for the Army and devotes
			 hundreds of hours helping military families;
 Whereas immediately following the address, while still presiding over the joint session, Speaker Pelosi ripped up an official copy of the President’s remarks, which contained the names and stories of these patriots who sacrificed so much for our country; and
 Whereas the conduct of Speaker Pelosi was a breach of decorum and degraded the proceedings of the joint session, to the discredit of the House: Now, therefore, be it
	
 That the House of Representatives disapproves of the behavior of Speaker Pelosi during the joint session of Congress held on February 4, 2020.
		